 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   AURELIO MENDEZ,                   ) Case No. ED CV 18-922-RGK (SP)
12                                     )
                         Petitioner,   )
13                                     )
                   v.                  )              JUDGMENT
14                                     )
     C. SWAIN, Warden,                 )
15                                     )
                         Respondent.   )
16                                     )
                                       )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed without prejudice.
22
23
24 DATED: September 27, 2019               _________________________________
                                                                     ___
                                           HONORABLE R. GARY KLAUSNER
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
                                           1
